Citation Nr: 1533524	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1984 to August 1984, from July 2004 to February 2006, and from April 2006 to February 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for asthma (to include shortness of breath).  A claim for service connection for asthma was received in March 2009.

In May 2015, the Veteran testified at a Board videoconference hearing at the local RO in Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Asthma

In a May 2015 written statement, Dr. V.T. opined that the Veteran's asthma was related to in-service toxic fume exposure because the Veteran was immediately treated with albuterol after, and continued to be prescribed albuterol since, the in-service smoke inhalation.  While an October 2005 service treatment record notes that the Veteran was treated for dizziness, labored breathing, and headache due to inhalation of noxious gases/smoke, the service treatment record does not reflect that the Veteran was treated with or prescribed albuterol at that time.  

Further, in November 2005 and December 2006 post-deployment health assessments, the Veteran did not endorse any breathing difficulties.  A February 2007 VA treatment record notes that the Veteran denied a history of asthma.  A March 2007 VA examination report notes that the Veteran's lungs were clear.  A July 2009 physical evaluation board report notes a new diagnosis of asthma that was not present when the Veteran was initially placed on the temporary disability retired list.  Based on the above, the Board finds that the May 2015 private medical opinion from Dr. V.T. is inadequate because it is based on the inaccurate factual predicate that the Veteran was treated continuously with albuterol since the October 2005 in-service smoke inhalation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Further, in a January 2012 VA medical opinion (in connection with the December 2011 VA examination report), the VA examiner opined that the Veteran's asthma is less likely as not related to Gulf War environmental hazards because (1) there are no service treatment records from the Veteran's Gulf War service reflecting any issues with breathing and (2) the Veteran was not diagnosed with asthma until several years after deployment.  The Board finds that the January 2012 VA medical opinion is inadequate because it is based on the inaccurate factual predicate that the Veteran experienced no breathing issues during service in the Persian Gulf.  The VA examiner did not address the October 2005 episode of breathing issues following smoke/toxic fume inhalation.  See id.   

Additionally, a January 2012 VA treatment record notes that the Veteran reported a history of asthma related to smoke inhalation during a fire while serving in Iraq.  The VA treatment record notes that the presentation is consistent with persistent asthma and there is a possibility of reactive airways after toxic fume exposure, but notes this possibility to be considered less likely.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the asthma.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the December 2011 VA examination report and January 2012 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current asthma.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the asthma was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss (1) the October 2005 in-service treatment for smoke/toxic fumes inhalation and (2) the January 2012 VA treatment record noting that the presentation is consistent with persistent asthma and the possibility of reactive airways after toxic fume exposure.

2.  Then, readjudicate the issue on appeal.  If the issue remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




